FILED
                                                           OCT 31 2012
 1                                                     SUSAN M SPRAUL, CLERK
                                                         U.S. BKCY. APP. PANEL
                                                         OF THE NINTH CIRCUIT
 2
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )        BAP No.   12-1108-JuKiD
                                   )
 6   MICHAEL WOOD,                 )        Bk. No.   10-49032
                                   )
 7                  Debtor.        )        Adv. No. 11-02775
     ______________________________)
 8                                 )
     MICHAEL WOOD,                 )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )        M E M O R A N D U M*
11                                 )
     JOSE GOULART; MARIA GOULART; )
12   UNITED STATES TRUSTEE,        )
                                   )
13                  Appellees.     )
     ______________________________)
14
                        Submitted Without Oral Argument
15                           on October 19, 2012**
16                          Filed - October 31, 2012
17             Appeal from the United States Bankruptcy Court
                   for the Eastern District of California
18
         Honorable Robert S. Bardwil, Bankruptcy Judge, Presiding
19                  _____________________________________
20   Appearances:     Appellant Michael Wood on brief pro se.
                      ____________________________________
21
     Before:   JURY, KIRSCHER, and DUNN Bankruptcy Judges.
22
23
          *
            This disposition is not appropriate for publication.
24   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
25   See 9th Cir. BAP Rule 8013-1.
26        **
            Pursuant to Rule 8012, after notice to appellant, the
27   Panel unanimously determined after examination of the brief and
     record that oral argument was not needed by order entered on
28   September 18, 2012.

                                      -1-
 1            Debtor Michael Wood appeals from the bankruptcy court’s
 2   order remanding to state court (the “Remand Order”) an unlawful
 3   detainer action against him.        We AFFIRM.
 4                                  I.    FACTS
 5            On October 2, 2010, Michael Wood entered into a residential
 6   lease with Corral Hollow Property Management as landlord/agent
 7   for the owners/appellees Jose and Maria Goulart1 of real
 8   property located in Tracy, California.       The lease was month to
 9   month with a monthly rental rate of $1,175.
10            Approximately one month later, on November 1, 2010, Wood
11   filed his second chapter 112 petition.       Shortly after, the
12   bankruptcy court entered a minute order on December 3, 2010,
13   dismissing Wood’s case.     Wood appealed the order dismissing his
14   case (Dismissal Order), along with other orders, to this Panel.
15   The Panel affirmed the bankruptcy court’s decision to dismiss
16   his case in Wood v. Johnson (In re Wood), 2011 WL 7145617 (9th
17   Cir. BAP 2011).     Wood appealed the Panel’s decision to the Ninth
18   Circuit.
19            On August 27, 2011, over eight months after Wood’s second
20   bankruptcy case was dismissed, the Goularts served Wood with a
21   thirty-day notice to quit.     On November 10, 2011, the Goularts
22   filed an unlawful detainer action against Wood in the California
23   Superior Court, County of San Joaquin (Cal. Sup. Ct. Case
24
25        1
              The appellees have not responded to this appeal.
26        2
            Unless otherwise indicated, all chapter and section
27   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     “Rule” references are to the Federal Rules of Bankruptcy
28   Procedure.

                                         -2-
 1   No. 272261).
 2        Over a year after his chapter 11 case was dismissed, on
 3   December 15, 2011, Wood removed the unlawful detainer action to
 4   the bankruptcy court (Adv. Case No. 11-02775).
 5        On February 15, 2012, Wood filed a status conference report
 6   with respect to the adversary.           In the report, Wood asserted
 7   that the bankruptcy court had jurisdiction over the matter
 8   because he was a party to all claims that were removed and,
 9   therefore, the adversary related to his bankruptcy case that was
10   “pending.”
11        On February 16, 2012, the bankruptcy court held a status
12   conference on the matter.        At the hearing, the bankruptcy court
13   observed that there was no stay pending appeal regarding the
14   Dismissal Order.   On February 17, 2012, the bankruptcy court
15   issued the Remand Order finding that it did not have
16   jurisdiction over the removed case because the underlying
17   chapter 11 case was dismissed prior to the removal.          Wood timely
18   appealed.
19                              II.    JURISDICTION
20        The bankruptcy court’s jurisdiction to issue the Remand
21   Order is at issue in this appeal and will be discussed below.
22   We have jurisdiction under 28 U.S.C. § 158.
23                                    III.    ISSUE
24        Did debtor’s appeal of the Dismissal Order to the Ninth
25   Circuit divest the bankruptcy court of jurisdiction to issue the
26   Remand Order?
27                        IV.    STANDARD OF REVIEW
28        We review de novo issues regarding a bankruptcy court’s

                                             -3-
 1   jurisdiction.   See Mantz v. Cal. Bd. Of Equalization (In re
 2   Mantz), 343 F.3d 1207, 1211 (9th Cir. 2003).
 3                               V.    DISCUSSION
 4        On appeal, debtor contends that the Remand Order is void as
 5   a matter of law because his appeal of the Dismissal Order
 6   divested the bankruptcy court of jurisdiction over all matters
 7   regardless of whether they pertain to the order on appeal.
 8   Debtor is mistaken.
 9        A timely filed notice of appeal divests a bankruptcy court
10   of jurisdiction “over those aspects of the case involved in the
11   appeal.”   Sherman v. SEC (In re Sherman), 491 F.3d 948, 967 (9th
12   Cir. 2007).   The bankruptcy court retains jurisdiction over all
13   other matters in the case.       The only caveat is that the court
14   “‘may not alter or expand upon the judgment.’”      Id.
15        “If a party wants to stay all of the proceedings in
16   bankruptcy court while an appeal is pending, it must file a
17   motion for a stay.”   Id.    (citing Rule 8005).    Wood neither
18   sought nor obtained a stay under Rule 8005 of the bankruptcy
19   court’s Dismissal Order.    Therefore, the bankruptcy court had
20   jurisdiction to consider whether the removed case was properly
21   before it.
22        The bankruptcy court was “required to consider the presence
23   or absence of subject matter jurisdiction sua sponte.”      Moldo v.
24   Ash (In re Thomas), 428 F.3d 1266, 1268 (9th Cir. 2005).
25   Although the dismissal of Wood’s case would not automatically
26   terminate the bankruptcy court’s jurisdiction over a “related
27   to” state court action that was pending at the time of
28   dismissal, In re Wood, 2011 WL 7145617, at *8 (citing       Carraher

                                        -4-
 1   v. Morgan Elec., Inc. (In re Carraher), 971 F.2d 327, 328 (9th
 2   Cir. 1992)), a bankruptcy court may not exercise its discretion
 3   to retain jurisdiction over a “related to” proceeding initiated
 4   subsequent to the dismissal of the bankruptcy case.   See Sea
 5   Hawk Seafoods, Inc. v. State of Alaska (In re Valdez Fisheries
 6   Dev. Ass’n, Inc.), 439 F.3d 545, 548-49 (9th Cir. 2006).     The
 7   outcome of such a proceeding could not conceivably have any
 8   effect on the estate being administered since there was no
 9   estate under administration after the chapter 11 was dismissed.
10   Therefore, remand of the removed action was required.
11                           VI.   CONCLUSION
12        For the reasons stated, we AFFIRM.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    -5-